UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2008 Commission file number 000-23561 MEXORO MINERALS LTD. (Exact name of small business issuer as specified in its charter) Colorado 0-23561 84-1431797 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) C. General Retana #706 Col. San Felipe Chihuahua, Chih. Mexico 31203 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +52 (614) 426 5505 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 29,544,416 at October 1, 2008. -- ITEM 1.
